
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.32

Pages where confidential treatment has been requested are stamped "Confidential
Treatment Requested. The redacted material has been separately filed with the
Commission." The appropriate section has been marked at the appropriate place
with a star [*].

--------------------------------------------------------------------------------




DISTRIBUTOR AGREEMENT


    This agreement is entered into this 28th day of May, 2001 by and between
Alcide Corporation, a Delaware corporation whose offices are located at 8561
154th Ave. N.E., Redmond, Washington, U.S.A. (hereinafter "Supplier") and SFAN
LABORATOIRE whose offices are located in Rue des Rainettes, Ranes, FRANCE
(hereinafter "Distributor"), and supersedes all previous agreements between the
parties.

    NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties agree as follows:

    1.  Definitions

    As used herein, the term

    1.1 "Contract Term" shall mean that period stated on Schedule A attached
hereto.

    1.2 "Products" shall mean Alcide® external udder care products, including
UDDERgold® Germicidal Barrier Teat Dip, UDDERgold Platinum® Barrier Teat Dip and
4XLA® Pre and Post Milking Teat Dip.

    1.3 "Territories" shall be as defined by the attached Schedule B.

    2.  Appointment of Distributor

    2.1 Subject to the terms and conditions of this Agreement, Supplier hereby
appoints Distributor as exclusive Distributor for the Products for the
Territories. Distributor hereby accepts said appointment and agrees to actively
promote and sell the Products.

    2.2 In accepting this appointment, Distributor agrees that it and its
subsidiaries shall not, directly or indirectly, sell or distribute in the
Territories, or develop:

    (a) Any other external udder disinfectant product during the Contract Term
except for Cleaniode® (2% Providine Iodine teat dip) and Trempiode®.

    (b) Any product containing acidified chlorite, chlorous acid or chlorine
dioxide as its active ingredients or degradents during the Contract Term and for
a period of two (2) years thereafter.

    (c) Alcide products sourced through other Alcide distributors unless
approved in writing by Alcide.

    2.3 Distributor may appoint agents, dealers or sales representatives to act
on Distributor's behalf for sales of the Products in the Territories, provided
that any compensation to such agents, dealers or representatives shall be solely
Distributor's responsibility.

    2.4 Subject to the terms and conditions of this Agreement, Distributor is
authorized to sell the Products purchased from Supplier in such manner, at such
prices and upon such terms as Distributor shall determine. Distributor is an
independent contractor, not an agent or representative of Supplier. Distributor
shall not assume or create any obligation in the name of Supplier or make any
representation, warranty or guarantee on behalf of or in the name of Supplier.

    2.5 Labeling of the Products shall be determined exclusively by Supplier.
Distributor will have the right to review all Product labels prior to final
approval by Supplier, and Distributor's name and trademark shall be displayed on
all labels for Product delivered in the Territories. Distributor shall reimburse
Supplier for art work related to labels making specific reference to Distributor
or sub-distributors and, upon termination of this Agreement, Distributor shall
purchase such labels

1

--------------------------------------------------------------------------------

from Supplier at the cost incurred by Supplier. When sub-distributor changes,
Distributor shall purchase old labels from Supplier.

    2.6 In any of the Distributor's activities relating to the promotion and
sale of the Products, Supplier's name and trademark shall always be prominently
displayed in order to protect Supplier's rights and goodwill in the same.
Whenever Supplier's name and trademark are used in advertising and promotional
programs, Supplier retains the right to review and approve same.

    2.7 All registrations, trade names, trademarks and product names under which
the Products are sold shall be the property of Supplier. In the event any
registrations (e.g., Product registrations) are taken or issued in the name of
Distributor, Distributor shall, upon request, but in any event no later than
upon termination of this Agreement, transfer such registrations to Supplier or
Supplier's designee and provide any documents and assistance reasonably required
in connection therewith.

    2.8 This Agreement shall not be construed as establishing a franchise.

    2.9 Supplier and Distributor each represent and warrant to the other that it
is authorized to enter into and perform this Agreement and that this Agreement
does not and shall not conflict with any other agreements it may have.

    3.  Terms and Conditions of Sale

    3.1 All of Distributor's orders for the Products shall be subject to the
terms and conditions set forth in this Section 3 and in the attached Schedule D
which provides Product pricing. No additional or different terms set forth in
Distributor or Supplier's purchase order, acknowledgment or other forms of
correspondence (other than an amendment to this Agreement pursuant to
Section 8.1 hereof) shall govern any sales of the Products by Supplier to
Distributor.

    3.2 Supplier shall be responsible for labeling, packing and shipping all
Products ordered in a form agreed upon between Supplier and Distributor as being
appropriate for the Territory and suitable for ready sale to the end user in the
Territory. All deliveries shall be Ex Works Manufacturing Plant location.

    3.3 Schedule A (attached) sets forth a firm commitment of dollar volume to
be purchased by Distributor from Supplier. [*]

    Ninety (90) days prior to the start of the contract year, Distributor will
provide Supplier with a twelve (12) month forecast of anticipated Product
purchases by month, of which the first three (3) months shall be a firm purchase
order. The twelve (12) month forecast will be updated each ninety (90) days to
facilitate Supplier's planning.

    Monthly purchase orders will be issued by Distributor to Supplier ninety
(90) days in advance.

    3.4 Distributor shall make payments to Supplier within sixty (60) days
following invoice of Products ordered by Distributor on all orders except those
placed during the first Quarter of fiscal year 2002. Distributor shall make
payments to Supplier within ninety (90) days following invoice of Products
ordered by Distributor and shipped during the first Quarter of fiscal year 2002.
Invoice will not be issued by Supplier until Product is manufactured and ready
for shipment with proper notification of availability provided to Distributor.
Distributor agrees and understands that interest will be charged for all amounts
not paid within sixty (60) days from date of shipment except on those orders
shipped during the first Quarter of fiscal year 2002. Distributor agrees and
understands that interest will be charged for all amounts not paid within ninety
(90) days from date of shipment for those orders shipped during the first
Quarter of fiscal year 2002. [*]

    3.5 Supplier provides the Limited Warranty as described in Schedule C.

--------------------------------------------------------------------------------

Confidential Treatment requested. The redacted material has been separately
filed with the Commission.

2

--------------------------------------------------------------------------------

    3.6 Prices shown in Schedule D may be revised by Supplier annually at the
anniversary date of this Agreement.

    3.7 Supplier shall have Distributor named as an additional insured under
Supplier's Product Liability Insurance policy at all times during the term of
this Agreement.

    3.8 Upon termination of the Agreement, Distributor shall purchase from
Supplier all unused labels and Product inventory which has been manufactured for
Distributor.

    4.  Promotional Activities

    4.1 Distributor shall undertake such advertising and promotional activity
relating to Products as is deemed appropriate by Distributor to actively promote
sales. Such advertising and promotional activity shall be solely at
Distributor's expense unless otherwise agreed to in writing by Supplier. All
advertising and promotional materials developed by Distributor shall be in
accordance with descriptions of Products provided by Supplier and, to the best
of Distributor's knowledge, shall be accurate in all material respects. Upon
request, Supplier shall have the right to review and approve all advertising and
promotional materials developed by Distributor. Such approval will not be
unreasonably withheld and will automatically be given if Supplier does not
respond to the request within seven (7) working days.

    4.2 Distributor's marketing plans shall be provided to Supplier annually on
or before the start of each contract year. A list of major meetings, annual
shows, seminars and training programs at which Supplier's participation is
desired shall be submitted ninety (90) days in advance by Distributor.

    4.3 A tabulation of Distributor sales by Product and Territory shall be
provided by Distributor to Supplier at the end of each fiscal quarter.
Distributor shall maintain records of sales to sub-distributors or customers for
a period of at least two years and, upon request, provide Supplier with copies
of such records.

    5.  Term and Termination

    5.1 This Agreement may be terminated by either party, effective immediately
upon notice to the other, in the event the party to which such notice is sent
becomes the subject of any bankruptcy or insolvency proceedings.

    5.2 In any case where a party claims the other party is in breach of the
provisions of this Agreement (other than a failure to purchase at least the
commitment goals set forth in Schedule A), the injured party shall give written
notice of the breach. The party in breach must commence curing the breach within
sixty (60) days of receiving notice thereof. If the breach is not cured within
one hundred and twenty (120) days, this Agreement may be terminated by the party
claiming breach.

    5.3 The provisions of Sections 2.2, 2.6, and 7 and any accrued obligations
shall survive termination of this Agreement.

    5.4 No later than six (6) months prior to expiration of this Agreement,
Distributor and Supplier shall meet to discuss their intentions regarding a new
or extended agreement.

    6.  Applicable Law.

    This Agreement shall be governed by and construed in accordance with the
laws of the State of Washington, regardless of its or any other jurisdiction's
choice of law principles. The 1980 U.N. Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement. Settlement of
disputes relating to this Agreement shall be resolved according to the Rules of
Arbitration of the International Chamber of Commerce.

3

--------------------------------------------------------------------------------

    7.  Confidential Information

    (a) Supplier and Distributor agree, with respect to any confidential
information received from the other and identified as confidential information,
that:

(i)the receiving party shall use reasonable care to prevent disclosure of the
confidential information to any third party without the prior written consent of
the disclosing party, and the degree of care taken by the receiving party shall
be at least as great as the degree of care which the receiving party takes in
protecting its own confidential information; and

(ii)receiving party shall not use confidential information disclosed by the
other party for any commercial purpose other than pursuant to this Agreement, or
publish or disclose it to third persons without the prior written consent of the
disclosing party.

    (b) Neither party shall have any obligation with respect to any information
disclosed by the other party:

(i)which is already in the possession of the receiving party at the time of its
receipt from the disclosing party;

(ii)which the receiving party lawfully receives from another person whose
disclosure thereof to the receiving party does not violate any rights of the
disclosing party; or

(iii)which is or becomes published or otherwise publicly available through no
act or omission of the receiving party.

    (c) Upon expiration or termination of this Agreement, Distributor and
Supplier shall each, upon the written request of the other, return or destroy
all materials, copies thereof and extracts therefrom which include any
information designated as confidential by the other pursuant to Section 7. Each
may, however, retain for legal archival purposes only, one (1) copy of all such
material.

    (d) The provisions of this Section 7 and Section 2.2 shall survive
termination of this Agreement and remain in full force and effect for a period
of three (3) years following termination as to any item of confidential
information.

    8.  Miscellaneous

    8.1 This Agreement constitutes the entire agreement between Distributor and
Supplier and may be amended only by a written document signed by both parties
hereto.

    8.2 All notices, requests or other communications under this Agreement shall
be given in the English language and will be deemed properly given if in writing
and delivered in person, sent via international courier service or by confirmed
facsimile transmission to the intended recipient at the address specified below,
or to such other address as a party may specify in writing:

If to Supplier:   Alcide Corporation
Attn.: Joseph A. Sasenick
8561 154th Avenue N.E.
Redmond, WA 98052 U.S.A.       If to Distributor:   SFAN Laboratoire
Attn.: Eric Ebstein
13, Rue des Rainettes
61150 Ranes, France

4

--------------------------------------------------------------------------------

    8.3 The failure by either party to enforce any term or provision of this
Agreement shall not constitute a waiver of the same.

    8.4 This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original and one and the same document.

    8.5 The rights of Distributor hereunder shall not be assigned or
transferred, either voluntarily or by operation of law, without the prior
written consent of Supplier, nor shall the duties of Distributor hereunder be
delegated in whole or in part. Any such assignment, transfer or delegation shall
be of no force or effect. Any change in control of Distributor shall be deemed
an impermissible assignment and entitle Supplier to terminate this Agreement.
This Agreement shall be binding upon and inure to the benefit of Supplier, its
successors and assigns.

    8.6 If any provision of this Agreement is or becomes invalid, illegal or
unenforceable, the remaining provisions shall remain in full force and effect,
and for the invalid, illegal or unenforceable provision shall be substituted a
valid, legal and enforceable provision which shall be as similar as possible in
economic and business objectives as intended by the parties.

    8.7 Distributor shall comply with all applicable laws and regulations in
performing under this Agreement, including the U.S. Foreign Corrupt Practices
Act.

    8.8 Neither party shall be responsible for non-performance or delay in
performance arising from force majeure except the term of this Agreement shall
not be extended as a consequence thereof. Force Majeure shall be deemed to
include, but not be limited to, those circumstances, if any, whereby Distributor
shall be prevented from meeting minimum purchase requirements set forth in
Schedule A as a consequence of acts and omissions of Supplier.

    9.  Addendum

    9.1 The Distributor accepts the terms of this Agreement with the Supplier,
without prejudice:

    (a) The Distributor will be named on the AMM registration for UDDERgold® as
the Exploitant (distributor).

    (b) UDDERgold Platinum® will be submitted for homologation to the AFQA, i.e.
Agence Française de la Qualité Alimentaire, when the application procedure will
be defined by the DGAL.

    9.2 The Distributor can use the Product trademarks named hereafter freely
and unconditionally in the Territories listed in Schedule B within the auspices
of this Agreement:

    (a) UDDERgold®

    (b) UDDERgold Platinum®

    (c) 4XLA®

    IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

ALCIDE CORPORATION
(Supplier)   SFAN LABORATORIES
(Distributor)                             By:   /s/ JOHN P. RICHARDS      By:  
/s/ ERIC EBSTEIN    Its:   President   Its:   General Manager               By:
  /s/ JOSEPH A. SASENICK            Its:   Chairman, CEO        

5

--------------------------------------------------------------------------------

SCHEDULE A

(1) Contract Term

(2) Commitments to purchase Product

(1)The Contract Term shall be a three year period commencing June 1, 2001, and
ending May 31, 2004 (Fiscal Year 2002 through Fiscal Year 2004).

(2)[*]

Confidential Treatment requested. The redacted material has been separately
filed with the Commission.

6

--------------------------------------------------------------------------------

SCHEDULE B

Territories

France
Algeria
Morocco
Tunisia

7

--------------------------------------------------------------------------------

SCHEDULE C
Limited Warranty

    Alcide Corporation warrants to all purchasers of this Product that it has
been manufactured in accordance with U.S. regulatory requirements, is free of
defects and is as described in all labeling affixed hereto. Alcide's sole
obligation under this warranty and buyer's sole remedy for any defect or failure
to meet such requirements or labeling shall be limited to replacement without
cost (except all costs for shipping and handling which shall be Distributor's
responsibility) of any quantity of the Product sold.

    THE WARRANTY PROVIDED HEREIN AND THE OBLIGATIONS AND LIABILITIES OF ALCIDE
CORPORATION HEREUNDER ARE EXCLUSIVE AND IN LIEU OF, AND BUYER HEREBY WAIVES ALL
OTHER REMEDIES, WARRANTIES, GUARANTIES OR LIABILITIES, EXPRESS OR IMPLIED,
ARISING BY LAW OR OTHERWISE (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY AND ANY
REMEDIES OR LIABILITIES FOR LOST PROFITS OR CONSEQUENTIAL DAMAGES). BUYER
ACKNOWLEDGES THAT HE IS NOT RELYING ON THE JUDGMENT OF ALCIDE CORPORATION TO
SELECT OR FURNISH COMPONENTS OR MATERIALS SUITABLE FOR ANY PARTICULAR PURPOSE
AND THAT ALCIDE CORPORATION MAKES NO WARRANTIES OTHER THAN ON THE FACE HEREOF.

8

--------------------------------------------------------------------------------

SCHEDULE D

    [*] Confidential Treatment requested. The redacted material has been
separately filed with the Commission.

9

--------------------------------------------------------------------------------



QuickLinks


DISTRIBUTOR AGREEMENT
